DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-20 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,973,332 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the structural limitations of the chair are claimed in the issued patent.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation reciting “… a vertical support that moves across a rearward most padded region of the seat support…” is not supported in the specification. For purposes of examination, examiner interprets this limitation as an area of the seat that is selectively padded.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin-Lin Hong U.S. Patent 5,902,013 (Hong).
Regarding claim 20, Hong discloses a chair, comprising: a back support (Element 11); a seat support (Element 14); a manually operated slider mechanism (Element 20) having a locked configuration and an unlocked configuration, wherein the slider mechanism in the unlocked configuration allows the back support to translate rearwardly and forwardly relative to the seat support, and wherein the slider mechanism in the locked configuration prevents translation of the back support relative to the seat support (Colum 2 Lines 32-50); and a vertical support that receives and extends vertically and horizontally around a rearward most portion of the seat support when the back support moves from a rearward position to a forward position, thereby holding a backside of the back support forward of the rearward most portion of the seat support (Element 12, 13).  Hong does not directly disclose the vertical support to move across the most padded region of the seat support. Dimensional modification is common and well known in the art.  It would be obvious to modify the curvature and dimension of the curved region of the vertical support to facilitate the linear pathway of the vertical support to extend over the cushion areas when the vertical support moves forwardly and rearwardly.  Such a modification is a design modification to better provide a comfortable seat for user. 
Regarding claim 21, Hong discloses the chair wherein the back support is held at the same height when moved from the rearward position to the forward position (motion range of Figure 3 Element 20 is horizontal).  
Regarding claim 22, Hong discloses the chair wherein the slider mechanism includes a plurality of sliders coupled to the seat support and a connector coupling the back support to the slider mechanism (Element 29 and 30).  
Regarding claim 23, Hong discloses the chair wherein the slider mechanism has an actuator operable to cause the slider mechanism to switch between the locked configuration and the unlocked configuration (Column 2 Lines 52-Column 3 Line 9).

Claims 13-19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin-Lin Hong U.S. Patent 5,902,013 (Hong) in view of Andrew I. Morrison et al. U.S. Patent 4,102,549 (Morrison).
Regarding claims 13 and 24, Hong discloses a chair, comprising: a back support (Figure 1 Element 11) including a vertical support (Element 12) with a C-shaped section (Element 13); a seat support (Element 14); and a back support translating mechanism (Element 3 Element 20) connecting the vertical support to the seat support assembly, the back support translating mechanism has an unlocked state for translating the back support between a rearward position and a forward position (Figure 3), wherein when the chair is supported on the horizontal support surface, the back support in the rearward position is positioned rearward of the seat support (Figure 1).  Hong does not directly disclose the back support in the forward position to be directly above the seat support. Hong does not directly disclose the vertical support to move across the most padded region of the seat support. Dimensional modification is common and well known in the art.  It would be obvious to modify the curvature and dimension of the curved region of the vertical support to facilitate the linear pathway of the vertical support to extend over the cushion areas when the vertical support moves forwardly and rearwardly.  Such a modification is a design modification to better provide a comfortable seat for user.  Dimensional modification is a common design modification well known in the art.  As the back support (Element 11) is a greater dimension, the back support may extend directly above the seating surface (Figure 6) and the back support in the forward position will be positioned above the seat support and in the rearward portion of the seat support can be underneath the rearwardly extending upper portion of the C-shaped section (Figure 6).  Such a modification would provide a means to adjust the seat depth.  Hong does not directly disclose the seat support assembly to include a seat support and wheels.  Morrison disclose a chair comprising a seat support assembly including a seat support and one or more wheels for rolling along a horizontal support surface (Figure 1 Element 14-17).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Hong as taught by Morrison to include Morrison’s seat support assembly.  Such a modification would provide a means to easily move the chair.  
Regarding claim 14, Hong in view of Morrison discloses the chair wherein the back support translating mechanism has a plurality of locking positions for locking the back support along a linear path of travel (Figure 3 Element 34, Hong).  
Regarding claim 15, Hong in view of Morrison discloses the chair wherein the back support translating mechanism includes: a linear slide assembly (Figure 3 Element 21, Hong) coupled to the seat support assembly, and at least one biasing device (Element 63, Hong) that biases the back support toward the forward position.  
Regarding claim 16, Hong in view of Morrison discloses the chair wherein the linear slide assembly includes: a bracket (Element 30, Hong) coupled to the vertical support, and a plurality of linear extenders (Element 29, Hong) coupled to the bracket and the seat support assembly.  
Regarding claim 17, Hong in view of Morrison discloses the chair further comprising a control lever movable to control linear translation of the back support (Column 2 Lines 52-Column 3 Line 9, Hong).  
Regarding claim 18, Hong in view of Morrison discloses the chair wherein the back support translating mechanism has a locked configuration and an unlocked configuration, wherein back support translating mechanism in the unlocked configuration allows the back support to translate rearwardly and forwardly relative to the seat support, and wherein the back support translating mechanism in the locked configuration prevents translation of the back support relative to the seat support (Column 2 Lines 32-50, Hong).  
Regarding claim 19, Hong in view of Morrison discloses the chair wherein the back support in the forward position has a front surface positioned to support a user's back, and the front surface is positioned forward of a rearward end of the seat support (Figure 6 Element 11, modified ref to claim 13).  
Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.
Applicant argues, Hong does not disclose the curved portion to move around the side portions of the seat.  Hong discloses a seat back that is movable in a forward, backward, and around orientation. Applicant’s claims to do not recite structural limitations to distinguish the invention of the prior art.  
The limitation reciting, “rearward portion of the seat portion to be located directly underneath and rearwardly extending the upper portion of the C-shaped section.”  In accordance with the disclosure of this application, the rearward portion of the seat portion oriented directly above the seat support is a matter of the shape and dimensional modification of the C-shaped section.  This modification is well known as a design modification.  T
The double patenting rejections are maintained.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636